       Case 3:20-cv-01807-X Document 1 Filed 07/08/20                Page 1 of 9 PageID 1



                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


 SYED T. HASHIM,
                                                             CIVIL COMPLAINT
               Plaintiff,

 v.                                                        CASE NO. 3:20-cv-01807

 IQ DATA INTERNATIONAL, INC.,
                                                         DEMAND FOR JURY TRIAL
               Defendant.


                                           COMPLAINT

           NOW comes SYED T. HASHIM (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of IQ DATA INTERNATIONAL, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) pursuant

to Tex. Fin. Code Ann. § 392, for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2.   This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.




                                                   1
         Case 3:20-cv-01807-X Document 1 Filed 07/08/20                  Page 2 of 9 PageID 2



       3.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

    in the Northern District of Texas a subtotal portion of the events that gave rise to this action

    occurred within the Northern District of Texas.

                                                  PARTIES

       4.   Plaintiff is a consumer over 18 years-of-age residing within the Northern District of Texas.

       5.   Defendant is a third party debt collector that “has been serving the collection needs of

businesses and consumers since 1998.”1 Defendant is a corporation organized under the laws of

the state of Washington with its principal places of business located at 21222 30th Drive Southeast,

Suite120, Bothell, Washington. Defendant engages in collection activity throughout the United

States, including the state of Texas.

       6.   Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals,         trustees, sureties, subrogees, third-party contractors,

    representatives and insurers at all times relevant to the instant action.

                                      FACTS SUPPORTING CAUSES OF ACTION

       7.   The instant action stems from Defendant’s attempts to collect upon a cancelation

    apartment lease (“subject debt”) Plaintiff purportedly owed to Eagle Crescent Apartments.

       8.    Around September 2019, Plaintiff began receiving calls to his cellular phone number,

    (507) XXX-5294, from Defendant.

       9.   At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

    operator of the cellular phone ending in -5294. Plaintiff had always been financially responsible

    for the cellular phone and its services.




1
    https://iqdata-inc.com/about-us

                                                      2
        Case 3:20-cv-01807-X Document 1 Filed 07/08/20              Page 3 of 9 PageID 3



   10. Defendant has used several phone numbers when placing calls to Plaintiff’s cellular

phone, including but not limited to:(507) 218-8158, (507) 218-8159, and (507) 258-3643.

   11. Upon information and belief, the aforementioned phone numbers are regularly utilized by

Defendant during its debt collection activity.

   12. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

   13. Upon speaking to Defendant, Plaintiff informed Defendant that he believed that he did not

owe the subject debt and he was unable to satisfy the subject debt due to him being a student.

   14. Defendant’s representative responded with hostility and aggressive rudeness in response

to Plaintiff’s explanation.

   15. Defendant threatened to ruin Plaintiff’s credit if he did not immediately satisfy the subject

debt.

   16. Plaintiff feared that Defendant would actually ruin his credit and pleaded with Defendant

to give him so time to try to come up with the finances. Defendant aggressively responded that he

would stay on the phone with Plaintiff and wait until he makes the full payment.

   17. Additionally, Defendant berated Plaintiff and told him to ask his fiancé for money.

   18. As a result of Defendant’s hostile and aggressive response, Plaintiff disconnected the call.

   19. Despite Plaintiff’s efforts to ignore Defendant, Defendant had continued to regularly call

his cellular phone.

   20. Plaintiff has received numerous phone calls from Defendant after the initial

communication.

   21. Furthermore, throughout Defendant’s collection campaign, Defendant failed to send

Plaintiff any written correspondence notifying him of his rights pursuant to 15 U.S.C. §1692g.



                                                 3
    Case 3:20-cv-01807-X Document 1 Filed 07/08/20                  Page 4 of 9 PageID 4



  22. Overwhelmed by Defendant’s constant calls and frustrated over Defendant’s conduct,

Plaintiff spoke with Sulaiman regarding his rights, resulting in exhausting time and resources.

  23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

  24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of his telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

  25. Plaintiff repeats and realleges paragraphs 1 through 24 as though full set forth herein.

  26. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

  27. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.

  28. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

  29. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

      a. Violations of FDCPA §1692d




                                                4
     Case 3:20-cv-01807-X Document 1 Filed 07/08/20                 Page 5 of 9 PageID 5



   30. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   31. Defendant violated § 1692d through the threats made to Plaintiff. These threats were made

not with the intent to follow through, but were instead designed to compel Plaintiff’s payment on

the subject debt. Defendant made these threats in order to harass and oppress Plaintiff into paying

the subject debt despite being informed that Plaintiff is a student and could not afford to satisfy

the subject debt.

   32. Furthermore, Defendant violated §1692d(5) when it repeatedly called Plaintiff. Defendant

called Plaintiff numerous times after the initial communication with Plaintiff. This repeated

behavior of systematically calling Plaintiff’s cellular phone in spite of Defendant knowing that

Plaintiff is a student and unable to satisfy the subject debt was harassing and abusive. The

frequency and nature of calls shows that Defendant willfully called Plaintiff’ with the goal of

annoying and harassing him.


         b. Violations of FDCPA § 1692e

   33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   34. In addition, this section enumerates specific violations, such as:

            “The threat to take any action that cannot legally be taken or that is not
            intended to be taken.” 15 U.S.C. § 1692e(5).



                                                 5
     Case 3:20-cv-01807-X Document 1 Filed 07/08/20                   Page 6 of 9 PageID 6



           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).


   35. Defendant violated §§ 1692e, e(5), and e(10) through its false threats to Plaintiff.

Defendant made such threats not in a legitimate warning of action it intended to take, but instead

to unduly increase the pressure on Plaintiff to address the subject debt.

   36. Furthermore, Defendant violated §§ 1692e, and e(10) because it knew that Plaintiff is a

student and habitual renter, thus it used such deceptive conduct in order to scare Plaintiff into

satisfying the subject debt. Defendant attempted to mislead Plaintiff into believing that he had no

option but to satisfy the subject debt in full without providing him further information. Defendant

used such deceptive conduct in order to dragoon Plaintiff into satisfying the subject debt.


       c. Violations of FDCPA § 1692f

   37. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   38. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on the

subject debt by continuously calling Plaintiff numerous time after being informed that Plaintiff

had no means of satisfying the subject debt. Attempting to coerce Plaintiff into payment by placing

voluminous phone calls is unfair and unconscionable behavior. These means employed by

Defendant only served to worry and confuse Plaintiff.

   39. Furthermore, Defendant violated §1692f when it unfairly threatened Plaintiff. Defendant

made these unfair threats in order to scare Plaintiff into making a payment on the subject debt

when he could not afford to.


       d. Violations of FDCPA § 1692g



                                                 6
     Case 3:20-cv-01807-X Document 1 Filed 07/08/20                  Page 7 of 9 PageID 7



   40. The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to, “[w]ithin five

days after the initial communication with a consumer in connection with the collection of any debt

. . . send the consumer a written notice containing” several pieces of information, including: “(1)

the amount of the debt; (2) the name [of the original creditor]; (3) a statement [regarding disputing

the debt within 30 days]; (4) a statement [outlining what happens if a consumer disputes a debt];

and (5) a statement that, upon written request . . . the debt collector will provide the consumer with

the name and address of the original creditor . . . .” Furthermore, pursuant to 15 U.S.C. § 1692g(b),

“[a]ny collection activities and communication during the 30-day period may not overshadow or

be inconsistent with the disclosure of the consumer’s right to dispute the debt or request the name

and address of the original creditor.”

   41. Defendants violated § 1692g(a) by failing to provide the written information required

within five days after the initial communication with Plaintiff. At no point has Plaintiff been

provided any information in writing regarding the subject debt which outlines his rights under §

1692g.

         WHEREFORE, Plaintiff, SYED T. HASHIM, respectfully requests that this Honorable

Court enter judgment in his favor as follows:


   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

                                                  7
     Case 3:20-cv-01807-X Document 1 Filed 07/08/20                    Page 8 of 9 PageID 8




    f. Awarding any other relief as this Honorable Court deems just and appropriate.


                  COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

    42. Plaintiff restates and realleges paragraphs 1 through 41 as though fully set forth herein.

    43. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

    44. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

    45. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

            a. Violations of TDCA § 392.302

    46. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

    47. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone numerous

times after it was notified that Plaintiff is a student and could not afford to satisfy the subject debt.

The repeated contacts were made with the hope that Plaintiff would succumb to the harassing

behavior and ultimately submit a payment. Rather than understanding Plaintiff’s situation,

Defendant continued in its harassing campaign of phone calls in hopes of extracting payment.

            b. Violations of TDCA § 392.304

    48. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”



                                                   8
     Case 3:20-cv-01807-X Document 1 Filed 07/08/20                  Page 9 of 9 PageID 9



   49. Defendant violated the TDCA through its false threats to Plaintiff. Defendant made such

threats not in a legitimate warning of action it intended to take, but instead to unduly increase the

pressure on Plaintiff to address the subject debt.

   WHEREFORE, Plaintiff, SYED T. HASHIM, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: July 8, 2020                           Respectfully submitted,

                                              s/ Nathan C. Volheim (Lead Attorney)
                                              Nathan C. Volheim, Esq. #6302103
                                              Counsel for Plaintiff
                                              Sulaiman Law Group, Ltd.
                                              2500 South Highland Ave., Suite 200
                                              Lombard, Illinois 60148
                                              (630) 568-3056 (phone)
                                              (630) 575-8188 (fax)
                                              nvolheim@sulaimanlaw.com




                                                     9
